Title: To George Washington from Major General Philip Schuyler, 27 February 1777
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany [N.Y.] Feby 27th 1777.

Yesterday I was honored with your Excellency’s Favor of the 9th Instant.
My future applications for Ordnance and Ordnance Stores shall be to General Knox as your Excellency directs—He has sent me two Orders on persons in Jersey for a Quantity of Shot; As I neither know the persons nor any person in Jersey whom I can request to forward it to me, I am under the Necessity of beging your Excellency’s Intervention.
As soon as Dr Potts arrives here, I shall direct the Troops to be inoculated in the Manner you mention, and I am quite in Opinion with you that it will not be attended with any evil Consequences.
The Work Shops have been long since ready for the Armourers to go to work in but none have yet appeared, altho’ Colonel Baldwin was to have had them here on the first of this Month at farthest—I have been informed that they will be here in a Day or two. Your Excellency will have percieved by my last that I mistook the plan you mentioned for a Fort on Mount Independence—I find it was for the Defence of all the Works to the Northward.
I do not much approve of a Line from Mount Hope to the three Mile point—The great Length is not the only Objection, for unless we could effectually at that place stop the Navigation and erect very strong Fortifications to prevent the Enemy from clearing the Lake of the Obstruction that might be placed there it would be of no Kind of Service—The Navigation may be obstructed, but no Fortifications of any Force can be erected to defend them, the Ground on both Sides being commanded—If then the Enemy should pass the three Mile point they can land within our Lines and possess themselves of Tyonderoga and all Intercourse between Mount Hope & Mount Independence would be cut off unless by crossing the Lake to the Highland South of Tyonderoga.
Mr Pellesier has certainly not taken much pains to inform himself of the Country as he supposes that the Ground in Front of the Intrenchments he proposes can be laid under Water—I am very confident that it cannot be done in any part there.
My Intention was to fortify Mount Hope for the Reason he gives, and which I suggested to him—To draw a Line from that to the old French Lines, supported by a strong Redoubt between from the Foot of the Eminence on the right Flank of the old French Lines: to continue the Lines to the Lake by the nearest Way and to have this part of the Lines defended by a Ditch, which if twelve or fifteen Feet deep, I believe, may be kept full of Water out of the Lake—If the Enemy

should attack any part of these Works and carry them a Retreat is secured by the Bridge between Mount Independence and Tyonderoga or by Batteaus to lay in the Rear of the Works on the Water from Lake George, or by the Bridge at the Saw Mill which will be covered by the Fortification on Mount Hope—If a Retreat is made in the latter the Troops can be brought in Batteaus from the point South of Tyonderoga.
The Necessity of a Naval Force on Lake George and that of obstructing the Navigation between Mount Independence and Tyonderoga I long since suggested to Congress, who have already given their Orders on the Subject and every Thing is preparing to carry them into Execution.
It is certain that if only half the Number of Troops necessary for the Defence of all the Works can be collected that in that Case Mount Independence and the Naval Forces on Lake George are to claim all our Attention.
Mr Pellesier observes “that the Works should be considerably advanced before the Season opens.” I fear it will not be possible to do much for Want of Men.
Inclose your Excellency a Narrative of an Officer of Livingston’s Regiment and that of a Canadian who came with him out of Canada.
Colonel Dayton’s leaves Tyonderoga on Sunday—Lake Champlain is still open, & I believe will not close this Season. I am Dr Sr most respectfully Your obedient humble Servant

Ph: Schuyler

